- 1 -

 

Exhibit 10.19

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 1st day of March, 2000, by and
between LYDALL, INC., a Delaware corporation (the “Company”), and Bill W. Franks
(the “Executive”).

 

W  I  T  N  E  S  S  E  T  H

 

WHEREAS, the Company and the Executive (the “Parties”) have agreed to enter into
this agreement (the “Agreement) relating to the employment of the Executive by
the Company and/or one of its subsidiaries;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

 

1. Term of Employment; Termination of Prior Agreement.

 

(a) The Company and/or one of its subsidiaries agrees to continue to employ the
Executive, and the Executive agrees to remain in the employment of the Company
and/or one of its subsidiaries, in accordance with the terms and provisions of
this Agreement.

 

(b) The Employment Period under this Agreement shall be the period commencing as
of the date of this Agreement and ending on the date of termination of the
Executive’s employment pursuant to Section 5, 6 or 7 below, whichever is
applicable.

 

(c) Immediately upon the commencement of the Executive’s employment pursuant to
the terms of this Agreement, that certain Agreement by and between the Executive
and the Company dated as of February 1, 2000 shall terminate and shall be of no
further force or effect.

 

2. Duties. It is the intention of the Parties that during the term of the
Executive’s employment under this Agreement, the Executive will serve as
Division President of a subsidiary of the Company or in such other senior
management position as the Company shall determine. During the Employment
Period, the Executive will devote his full business time and attention and best
efforts to the affairs of the Company and its subsidiaries and his duties as
Division President. The Executive will have such duties as are appropriate to
his position as Division President, and will have such authority as required to
enable the Executive to perform these duties. Consistent with the foregoing, the
Executive shall comply with all reasonable instructions of the Board of
Directors of the Company (the “Board”).



--------------------------------------------------------------------------------

- 2 -

 

3. Compensation and Benefits.

 

3.1 Salary. During the Employment Period, the Company will pay the Executive a
base salary at an initial annual rate of One Hundred Seventy-Five Thousand
Dollars ($175,000). The Company may, in its sole and absolute discretion,
increase the Executive’s base salary in light of the Executive’s performance,
inflation, changes in the cost of living and other factors deemed relevant by
the Company. The Executive’s base salary may not be decreased during the term of
this Agreement. The Chief Executive Officer of the Company shall meet with the
Executive annually to review the Executive’s performance, objectives and
compensation, including salary, bonus and stock options, and the Chief Executive
Officer shall then meet with the Compensation and Stock Option Committee of the
Board (the “Compensation Committee”) to discuss the same. If the Compensation
Committee determines that any adjustments thereto are appropriate, such
committee shall make a recommendation to the full Board and the Board shall make
such adjustments, if any, as the Board deems appropriate and consistent with
this Agreement. The Executive’s base salary will be paid in accordance with the
standard practices for other corporate executives of the Company.

 

3.2 Bonuses. During the Employment Period, the Executive will be eligible to
receive annually or otherwise such bonus awards, if any, as shall be determined
by the Board in its sole and absolute discretion after receiving the
recommendation of the Compensation Committee.

 

3.3 Benefit Programs. During the Employment Period, the Executive will be
entitled to participate on substantially the same terms as other senior
executives of the Company in all employee benefit plans and programs of the
Company (subject to any restrictions or eligibility requirements under such
plans and programs) from time to time in effect for the benefit of senior
executives of the Company, including, but not limited to, pension and other
retirement plans, profit sharing plans, stock incentive and annual incentive
bonus plans, group life insurance, hospitalization and surgical and major
medical coverages (excluding the Lydall, Inc. Executive Medical Plan),
short-term and long-term disability, and such other benefits as are or may be
made available from time to time to senior executives of the Company.

 

3.4 Vacations and Holidays. During the Employment Period, the Executive will be
entitled to vacation leave of five (5) weeks per year at full pay or such
greater vacation benefits as may be provided for by the Company’s vacation
policies applicable to senior executives. The Executive will be entitled to such
holidays as are established by the Company for all employees.

 

3.5 Automobile. During the Employment Period, the Company will provide the
Executive with an automobile in accordance with Company policy.



--------------------------------------------------------------------------------

- 3 -

 

4. Business Expenses. The Executive will be entitled to prompt reimbursement for
all reasonable, documented and necessary expenses incurred by the Executive in
performing his services hereunder, provided the Executive properly accounts
therefor in accordance with the policies and procedures established by the
Company.

 

5. Termination of Employment by the Company.

 

5.1 Involuntary Termination by the Company Other Than For Permanent and Total
Disability or Cause. The Company may terminate the Executive’s employment at any
time other than (i) by reason of the Executive’s Permanent and Total Disability
(as defined in Section 5.2) or (ii) for Cause (as defined in Section 5.3), by
giving the Executive a written notice of termination at least 30 days before the
date of termination (or such lesser notice period as the Executive may agree
to). In the event of such a termination of employment pursuant to this Section
5.1, the Executive shall be entitled to receive (i) the benefits described in
Section 8 if such termination of employment does not occur within 12 months
following a “Change of Control” (as defined in Section 10), or (ii) the benefits
described in Section 9 if such termination of employment occurs within 12 months
following a “Change of Control” (as defined in Section 10).

 

5.2 Termination Due to Permanent and Total Disability. If the Executive incurs a
Permanent and Total Disability, as defined below, the Company may terminate the
Executive’s employment by giving the Executive written notice of termination at
least 30 days before the date of such termination (or such lesser notice period
as the Executive may agree to). In the event of such termination of the
Executive’s employment because of Permanent and Total Disability, the Executive
shall be entitled to receive (i) his base salary pursuant to Section 3.1 through
the date which is twelve months following the date of such termination of
employment, reduced by any amounts paid to the Executive under any disability
program maintained by the Company, such base salary to be paid at the normal
time for the payment of such base salary, (ii) a bonus for the year of
termination of employment and for the next succeeding year (to be paid at the
normal time for payment of such bonuses) in an amount equal to the average of
the three highest annual bonuses earned by the Executive under the Company’s
annual incentive bonus plan for any of the five calendar years preceding the
calendar year of his termination of employment (or, if the Executive was not
eligible for a bonus for at least three calendar years in such five-year period,
then the average of such bonuses for all of the calendar years in such five-year
period for which the Executive was eligible), with any deferred bonuses counting
for the year earned rather than the year paid; (iii) any other compensation and
benefits to the extent actually earned by the Executive under any other benefit
plan or program of the Company as of the date of such termination of employment,
such compensation and benefits to be paid at the normal time for payment of such
compensation and benefits, and (iv) any reimbursement amounts owing under
Section 4. In addition, if the Executive elects to continue coverage under the
Company’s health plan pursuant to COBRA, the Com-



--------------------------------------------------------------------------------

- 4 -

 

pany for a period of twelve months following termination of the Executive’s
employment by reason of Permanent and Total Disability will pay the same
percentage of the Executive’s premium for COBRA coverage for the Executive and,
if applicable, his spouse and dependent children, as the Company paid at the
applicable time for coverage under such plan for actively employed senior
executives generally. For the period of twelve months following the termination
of the Executive’s employment by reason of Permanent and Total Disability, the
Company will continue to provide the life insurance benefits that the Company
would have provided to the Executive if the Executive had continued in
employment with the Company for such period, but only if the Executive timely
pays the portion of the premium for such coverage that senior executives of the
Company generally are required to pay for such coverage, if any. For purposes of
this Agreement, the Executive shall be considered to have incurred a Permanent
and Total Disability if and only if the Executive has incurred a disability
entitling the Executive to disability benefits under the Company’s long-term
disability plan.

 

5.3 Termination for Cause. The Company may terminate the Executive’s employment
immediately for Cause for any of the following reasons: (i) an act or acts of
dishonesty or fraud on the part of the Executive resulting or intended to result
directly or indirectly in substantial gain or personal enrichment to which the
Executive was not legally entitled at the expense of the Company or any of its
subsidiaries; (ii) a willful material breach by the Executive of his duties or
responsibilities under this Agreement resulting in demonstrably material injury
to the Company or any of its subsidiaries; (iii) the Executive’s conviction of a
felony or any crime involving moral turpitude, (iv) habitual neglect or
insubordination (defined as refusal to execute or carry out directions from the
Board or its duly appointed designees) where the Executive has been given
written notice of the acts or omissions constituting such neglect or
insubordination and the Executive has failed to cure such conduct, where
susceptible to cure, within thirty days following such notice, or (v) a material
breach by the Executive of any of his obligations under the Lydall Employee
Agreement executed by the Executive and attached hereto as Exhibit A. The
Company shall exercise its right to terminate the Executive’s employment for
Cause by giving the Executive written notice of termination specifying in
reasonable detail the circumstances constituting such Cause. In the event of
such termination of the Executive’s employment for Cause, the Executive shall be
entitled to receive only (i) his base salary pursuant to Section 3.1 earned
through the date of such termination of employment plus his base salary for the
period of any vacation time earned but not taken for the year of termination of
employment, such base salary to be paid at the normal time for payment of such
base salary, (ii) any other compensation and benefits to the extent actually
earned by the Executive under any other benefit plan or program of the Company
as of the date of such termination of employment, such compensation and benefits
to be paid and at the normal time for payment of such compensation and benefits
and (iii) any reimbursement amounts owing under Section 4.



--------------------------------------------------------------------------------

- 5 -

 

6. Termination of Employment by the Executive.

 

(a) Good Reason. The Executive may terminate his employment for Good Reason by
giving the Company a written notice of termination at least 30 days before the
date of such termination (or such lesser notice period as the Company may agree
to) specifying in reasonable detail the circumstances constituting such Good
Reason. In the event of the Executive’s termination of his employment for Good
Reason, the Executive shall be entitled to receive (i) the benefits described in
Section 8 if such termination of employment does not occur within 12 months
following a “Change of Control” (as defined in Section 10), or (ii) the benefits
described in Section 9 if such termination of employment occurs within 12 months
following a “Change of Control” (as defined in Section 10). For purposes of this
Agreement, Good Reason shall mean (i) a significant reduction in the scope of
the Executive’s authority, functions, duties or responsibilities from that which
is contemplated by this Agreement, (ii) any reduction in the Executive’s base
salary, (iii) a significant reduction in the employee benefits provided to the
Executive (excluding the Lydall, Inc. Executive Medical Plan) other than in
connection with an across-the-board reduction similarly affecting substantially
all senior executives of the Company, or (iv) any material breach by the Company
of any provision of this Agreement without the Executive having committed any
material breach of the Executive’s obligations hereunder or under the Lydall
Employee Agreement which breach is not cured within thirty days following
written notice thereof to the Company of such breach. In addition, in the case
of a termination of employment within 12 months following a “Change of Control”
(as defined in Section 10), Good Reason shall also include the relocation of the
Executive’s office location to a location more than 50 miles away from the
Executive’s then current principal place of employment. If an event constituting
a ground for termination of employment for Good Reason occurs, and the Executive
fails to give notice of termination within 90 days after the occurrence of such
event, the Executive shall be deemed to have waived his right to terminate
employment for Good Reason in connection with such event (but not for any other
event for which the 90-day period has not expired).

 

(b) Other. The Executive may terminate his employment at any time and for any
reason, other than pursuant to subsection (a) above, by giving the Company a
written notice of termination to that effect at least 30 days before the date of
termination (or such lesser notice period as the Company may agree to);
provided, however, that the Company following receipt of such notice from the
Executive may elect to have the Executive’s employment terminate immediately
following its receipt of such notice. In the event of the Executive’s
termination of his employment pursuant to this subsection (b), the Executive
shall be entitled to receive only (i) his base salary pursuant to Section 3.1
earned through the date of such termination of employment plus his base salary
for the period of vacation time earned but not taken for the year of termination
of employment, such base salary to be paid at the normal time for payment of
such base salary, (ii) any other compensation and benefits to the extent
actually earned by the Executive under any other benefit plan or program of the
Company as



--------------------------------------------------------------------------------

- 6 -

 

of the date of such termination of employment, such compensation and benefits to
be paid at the normal time for payment of such compensation and benefits, and
(iii) any reimbursement amounts owing under Section 4.

 

7. Termination of Employment By Death. In the event of the death of the
Executive during the course of his employment hereunder, the Executive’s estate
(or other person or entity having such entitlement pursuant to the terms of the
applicable plan or program) shall be entitled to receive (i) the Executive’s
base salary pursuant to Section 3.1 earned through the date of the Executive’s
death plus the Executive’s base salary for the period of vacation time earned
but not taken for the year of the Executive’s death, such base salary to be paid
at the normal time for payment of such base salary, (ii) a bonus for the year of
the Executive’s death (to be paid within 90 days after the Executive’s death) in
an amount equal to a pro rata portion of the average of the three highest annual
bonuses earned by the Executive under the Company’s annual incentive bonus plan
for any of the five calendar years preceding the calendar year of the
Executive’s death (or, if the Executive was not eligible for a bonus for at
least three calendar years in such five-year period, then the average of such
bonuses for all of the calendar years in such five-year period for which the
Executive was eligible), with any deferred bonuses counting for the year earned
rather than the year paid and with the pro rata portion being determined by
dividing the number of days of the Executive’s employment during such calendar
year up to his death by 365 (366 if a leap year), (iii) any other compensation
and benefits to the extent actually earned by the Executive under any other
benefit plan or program of the Company as of the date of such termination of
employment, such compensation and benefits to be paid at the normal time for
payment of such compensation and benefits, and (iv) any reimbursement amounts
owing under Section 4. In addition, in the event of such death, the Executive’s
beneficiaries shall receive any death benefits owed to them under the Company’s
employee benefit plans. If the Executive’s spouse and/or dependent children
elect to continue coverage under the Company’s health plan following the
Executive’s death pursuant to COBRA, the Company for a period of 12 months
following the Executive’s death will pay the same percentage of the premium for
COBRA coverage for the Executive’s spouse and/or dependent children, as
applicable, as the Company would have paid in respect of the Executive’s
coverage under such plan if the Executive had continued in employment with the
Company for such period.

 

8. Benefits Upon Termination Without Cause or For Good Reason (No Change of
Control). If (a) the Executive’s employment hereunder shall terminate (i)
because of termination by the Company other than for Cause or Permanent and
Total Disability pursuant to Section 5.1, or (ii) because of termination by the
Employee for Good Reason pursuant to Section 6(a), and (b) such termination of
employment does not occur within 12 months following a “Change of Control” of
the Company (as defined in Section 10), the Executive shall be entitled to the
following:



--------------------------------------------------------------------------------

- 7 -

 

(a) The Company shall pay to the Executive his base salary pursuant to Section
3.1 earned through the date of such termination of employment and any other
compensation and benefits to the extent actually earned by the Executive under
any benefit plan or program of the Company as of the date of such termination of
employment, such base salary, compensation and benefits to be paid at the normal
time for payment of such base salary, compensation and benefits.

 

(b) The Company shall pay the Executive any reimbursement amounts owing under
Section 4.

 

(c) The Company shall pay to the Executive in equal installments spread over the
period of 12 months beginning on the date of the Executive’s termination of
employment an amount equal in the aggregate to the sum of (i) the Executive’s
annual rate of base salary immediately preceding his termination of employment,
and (ii) the average of his annual bonuses earned under the Company’s annual
incentive bonus plan for the three calendar years preceding his termination of
employment (or, if the Executive was not eligible for a bonus in each of those
three calendar years, then the average of such bonuses for all of the calendar
years in such three-year period for which he was eligible), with any deferred
bonuses counting for the year earned rather than the year paid. Such
installments shall be paid at the times that salary payments are normally made
by the Company.

 

(d) If the Executive elects to continue coverage under the Company’s health plan
pursuant to COBRA, then for the period beginning on the date of the Executive’s
termination of employment and ending on the earlier of (i) the date which is 12
months after the date of such termination of employment or (ii) the date on
which the Executive commences substantially full-time employment as an employee
of an employer that offers health benefits, the Company will pay the same
percentage of the Executive’s premium for COBRA coverage for the Executive and,
if applicable, his spouse and dependent children, as the Company paid at the
applicable time for coverage under such plan for actively employed senior
executives generally. In addition, for the period beginning on the date of the
Executive’s termination of employment and ending on the earlier of (i) the date
which is 12 months after the date of such termination of employment or (ii) the
date on which the Executive commences substantially full-time employment as an
employee of an employer that offers life insurance benefits, the Company will
continue to provide the life insurance benefits that the Company would have
provided to the Executive if the Executive had continued in employment with the
Company for such period, but only if the Executive timely pays the portion of
the premium for such coverage that senior executives of the Company generally
are required to pay for such coverage, if any. The Executive shall notify the
Company promptly if he, while eligible for benefits under this subsection (d),
commences substantially full-



--------------------------------------------------------------------------------

- 8 -

 

time employment as an employee of an employer that offers health and/or life
insurance benefits.

 

(e) The Company will provide the Executive with outplacement services selected
by the Executive, at the Company’s expense not to exceed $10,000.

 

9. Benefits Upon Termination Without Cause or For Good Reason (Change of
Control). If (a) the Executive’s employment hereunder shall terminate (i)
because of termination by the Company other than for Cause or Permanent and
Total Disability pursuant to Section 5.1, or (ii) because of termination by the
Employee for Good Reason pursuant to Section 6(a), and (b) such termination of
employment occurs within 12 months following a “Change of Control” of the
Company (as defined in Section 10), the Executive shall be entitled to the
following:

 

(a) The Company shall pay to the Executive his base salary pursuant to Section
3.1 earned through the date of such termination of employment and any other
compensation and benefits to the extent actually earned by the Executive under
any benefit plan or program of the Company as of the date of such termination of
employment, such base salary, compensation and benefits to be paid at the normal
time for payment of such base salary, compensation and benefits.

 

(b) The Company shall pay the Executive any reimbursement amounts owing under
Section 4.

 

(c) The Company shall pay to the Executive as a severance benefit an amount
equal to two (2) times the sum of (i) his annual rate of base salary immediately
preceding his termination of employment, and (ii) the average of his three
highest annual bonuses earned under the Company’s annual incentive bonus plan
for any of the five calendar years preceding his termination of employment (or,
if the Executive was not eligible for a bonus for at least three calendar years
in such five-year period, then the average of such bonuses for all of the
calendar years in such five-year period for which the Executive was eligible),
with any deferred bonuses counting for the year earned rather than the year
paid. Such severance benefit shall be paid in a lump sum within 30 days after
the date of such termination of employment.

 

(d) The Company shall pay to the Executive as a bonus for the year of
termination of his employment an amount equal to a portion (determined as
provided in the next sentence) of the Executive’s maximum bonus opportunity
under the Company’s annual incentive bonus plan for the calendar year of
termination of the Executive’s employment or, if none, such portion of the bonus
awarded to the Executive under the Company’s annual incentive bonus plan for the
calendar year immediately preceding the calendar year of the termination of his
employment, with deferred bonuses



--------------------------------------------------------------------------------

- 9 -

 

counting for the year earned rather than the year paid. Such portion shall be
determined by dividing the number of days of the Executive’s employment during
such calendar year up to his termination of employment by 365 (366 if a leap
year). Such payment shall be made in a lump sum within 30 days after the date of
such termination of employment, and the Executive shall have no right to any
further bonuses under said plan.

 

(e) During the period of 24 months beginning on the date of the Executive’s
termination of employment, the Executive (and, if applicable, the Executive’s
spouse and dependent children) shall remain covered by the medical, dental, life
insurance, and, if reasonably commercially available through nationally
reputable insurance carriers, long-term disability plans of the Company that
covered the Executive immediately prior to his termination of employment as if
the Executive had remained in employment for such period; provided, however,
that the coverage under any such plan is conditioned on the timely payment by
the Executive (or his spouse or dependent children) of the portion of the
premium for such coverage that actively employed senior executives with the
Company generally are required to pay for such coverage. In the event that the
Executive’s participation in any such plan is barred, the Company shall arrange
to provide the Executive (and, if applicable, his spouse and dependent children)
with substantially similar benefits (but, in the case of long-term disability
benefits, only if reasonably commercially available).

 

(f) The Company shall supplement the benefits payable in respect of the
Executive under the Company’s Pension Plan and Supplemental Executive Retirement
Plan (and any successor plans thereto) (collectively, the “Pension Plans”) by
paying the difference between (i) the benefits that the Executive would have
been entitled to receive under the Pension Plans if he had been credited with
two additional years of service (but no additional years of age) for purposes of
the benefit accrual formula under the Pension Plans as of the date of
termination of the Executive’s employment and (ii) the benefits that the
Executive is entitled to receive under the Pension Plans determined without
regard to this subsection (f). Such benefits shall be payable in the same form
and at the same time as the benefits under the respective Pension Plans.

 

(g) Each stock option granted by the Company to the Executive and outstanding
immediately prior to termination of his employment shall be fully vested and
immediately exercisable and may be exercised by the Executive (or, following his
death, by the person or entity to which such option passes) at any time prior to
the expiration date of the applicable option (determined without regard to any
earlier termination of the option that would otherwise occur by reason of
termination of his employment). Each restricted stock award granted by the
Company to the Executive and



--------------------------------------------------------------------------------

- 10 -

 

outstanding immediately prior to termination of the Executive’s employment shall
be fully vested upon such termination of employment.

 

(h) The Company will pay the Executive a car allowance of $500 per month for 24
months following termination of the Executive’s employment to replace the
Company-leased automobile, which leased automobile will be returned to the
Company by the Executive on the date of termination of the Executive’s
employment.

 

(i) The Company will provide the Executive with out-placement services selected
by the Executive, at the Company’s expense not to exceed $10,000.

 

(j) The Company shall promptly pay all reasonable attorneys’ fees and related
expenses incurred by the Executive in seeking to obtain or enforce any right or
benefit under this Agreement or to defend against any claim or assertion in
connection with this Agreement, but only to the extent the Executive
substantially prevails.

 

10. Change of Control. For the purposes of this Agreement, a “Change of Control”
shall be deemed to have occurred if (a) any person or persons acting together
which would constitute a “group” for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (other than the Company
or any subsidiary of the Company) shall beneficially own (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, at least 25% of the total
voting power of all classes of capital stock of the Company entitled to vote
generally in the election of the Board; (b) Current Directors (as herein
defined) shall cease for any reason to constitute at least a majority of the
members of the Board (for this purpose, a “Current Director” shall mean any
member of the Board as of the date hereof and any successor of a Current
Director whose election, or nomination for election by the Company’s
shareholders, was approved by at least a majority of the Current Directors then
on the Board); (c) the shareholders of the Company approve (i) a plan of
complete liquidation of the Company or (ii) an agreement providing for the
merger or consolidation of the Company other than a merger or consolidation in
which (x) the holders of the common stock of the Company immediately prior to
the consolidation or merger have, directly or indirectly, at least a majority of
the common stock of the continuing or surviving corporation immediately after
such consolidation or merger or (y) the Board immediately prior to the merger or
consolidation would, immediately after the merger or consolidation, constitute a
majority of the board of directors of the continuing or surviving corporation;
or (d) the shareholders of the Company approve an agreement (or agreements)
providing for the sale or other disposition (in one transaction or a series of
transactions) of all or substantially all of the assets of the Company.

 

11. Golden Parachute Excise Tax.

 

(a) In the event that any payment or benefit received or to be received by the
Executive pursuant to this Agreement or any other plan, program or arrangement
of the



--------------------------------------------------------------------------------

- 11 -

 

Company or any of its affiliates would constitute an “excess parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), then the payments under this Agreement shall be reduced
(by the minimum possible amounts) until no amount payable to the Executive under
this Agreement constitutes an “excess parachute payment” within the meaning of
Section 280G of the Code; provided, however, that no such reduction shall be
made if the net after-tax payment (after taking into account Federal, state,
local or other income and excise taxes) to which the Executive would otherwise
be entitled without such reduction would be greater than the net after-tax
payment (after taking into account Federal, state, local or other income and
excise taxes) to the Executive resulting from the receipt of such payments with
such reduction. If, as a result of subsequent events or conditions (including a
subsequent payment or absence of a subsequent payment under this Agreement or
other plan, program or arrangement of the Company or any of its affiliates), it
is determined that payments under this Agreement have been reduced by more than
the minimum amount required to prevent any payments from constituting an “excess
parachute payment”, then an additional payment shall be promptly made to the
Executive in an amount equal to the additional amount that can be paid without
causing any payment to constitute an excess parachute payment.

 

(b) All determinations required to be made under this Section 11 shall be made
by a nationally recognized independent accounting firm mutually agreeable to the
Company and the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations to the Company and the Executive as requested by the
Company or the Executive. All fees and expenses of the Accounting Firm shall be
borne solely by the Company and shall be paid by the Company upon demand of the
Executive as incurred or billed by the Accounting Firm. All determinations made
by the Accounting Firm pursuant to this Section 11 shall be final and binding
upon the Company and the Executive.

 

(c) To the extent any payment or benefit is to be reduced pursuant to this
Section 11, the severance payment described in Section 8(c) or 9(c) will first
be reduced, then the bonus described in Section 9(d), and then the supplemental
pension benefits described in Section 9(f), in each case only to the extent
necessary.

 

12. Entitlement to Other Benefits. Except as otherwise provided in this
Agreement, this Agreement shall not be construed as limiting in any way any
rights or benefits that the Executive or his spouse, dependents or beneficiaries
may have pursuant to any other plan or program of the Company.

 

13. Indemnification. The parties agree to execute a separate Indemnification
Agreement in the form attached as Exhibit B.

 

14. General Provisions.



--------------------------------------------------------------------------------

- 12 -

 

14.1 No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following termination of
employment, and no amount, payment or benefits due to the Executive hereunder
shall be reduced or suspended if the Executive accepts subsequent employment,
except as expressly set forth herein.

 

14.2 Deductions and Withholding. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by the Executive and any deductions and withholdings required by law.

 

14.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and may be personally served or may be faxed with a copy deposited in the United
States mail, registered or certified, return receipt requested, postage prepaid,
addressed as follows:

 

To the Company:

 

Lydall, Inc.

P.O. Box 151

One Colonial Road

Manchester, CT 06045-0151

Attn: Chief Executive Officer

 

To the Executive:

 

Bill W. Franks

103 Southpond Road

South Glastonbury, CT 06073

 

or such other address as such party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given on the
fifth business day following the date so mailed or on the date of actual
receipt, whichever is earlier.

 

14.4 No Disparagement. The Executive shall not during the period of his
employment with the Company, nor during the two-year period beginning on the
date of termination of his employment for any reason, disparage the Company or
any of its subsidiaries or affiliates or any of their shareholders, directors,
officers, employees or agents. The Executive agrees that the terms of this
Section 14.4 shall survive the term of this Agreement and the termination of the
Executive’s employment.

 

14.5 Proprietary Information and Inventions. The Lydall Employee Agreement
previously executed by the Executive and attached hereto as Exhibit A is
incorporated by reference in this Agreement, and the Executive agrees to
continue to be bound thereby.

 

14.6 Covenant to Notify Management. The Executive agrees to abide by the ethics
policies of the Company as well as the Company’s other rules, regulations,
policies and



--------------------------------------------------------------------------------

- 13 -

 

procedures. The Executive agrees to comply in full with all governmental laws
and regulations as well as ethics codes applicable. In the event that the
Executive is aware or suspects the Company, or any of its officers or agents, of
violating any such laws, ethics, codes, rules, regulations, policies or
procedures, the Executive agrees to bring all such actual and suspected
violations to the attention of the Company immediately so that the matter may be
properly investigated and appropriate action taken. The Executive understands
that the Executive is precluded from filing a complaint with any governmental
agency or court having jurisdiction over wrongful conduct unless the Executive
has first notified the Company of the facts and permits it to investigate and
correct the concerns.

 

14.7 Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either Party
hereto at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

14.8 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by a) the Company’s successors and assigns and b) the Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Executive shall die while any
amounts are still payable to him hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

 

14.9 Successors. The Company will require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform.

 

14.10 Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any Party without the prior
written consent of the other Party and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect.
Notwithstanding the foregoing provisions of this Section 14.10, the Company may
assign or delegate its rights, duties and obligations hereunder to any affiliate
or to any person or entity which succeeds to all or substantially all of the
business of the Company or one of its subsidiaries through merger, consolation,
reorganization, or other business combination or by acquisition of all or
substantially all of the assets of the Company or one of its subsidiaries.



--------------------------------------------------------------------------------

- 14 -

 

14.11 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Connecticut.

 

14.12 Statute of Limitations. The Executive and the Company hereby agree that
there shall be a one year statute of limitations for the filing of any requests
for arbitration or any lawsuit relating to this Agreement or the terms or
conditions of Executive’s employment by the Company. If such a claim is filed
more than one year subsequent to the Executive’s last day of employment it shall
be precluded by this provision, regardless of whether or not the claim has
accrued at that time.

 

14.13 Right to Injunctive and Equitable Relief. The Executive’s obligations
under Section 14.4 are of a special and unique character, which gives them a
peculiar value. The Company cannot be reasonably or adequately compensated for
damages in an action at law in the event the Executive breaches such
obligations. Therefore, the Executive expressly agrees that the Company shall be
entitled to injunctive and other equitable relief without bond or other security
in the event of such breach in addition to any other rights or remedies which
the Company may possess or be entitled to pursue. Furthermore, the obligations
of the Executive and the rights and remedies of the Company under Section 14.4
and this Section 14.13 are cumulative and in addition to, and not in lieu of,
any obligations, rights, or remedies as created by applicable law.

 

14.14 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

14.15 Entire Agreement. This Agreement, along with the Lydall Employee Agreement
and the Indemnification Agreement by and between the Executive and the Company,
constitutes the entire agreement of the Parties and supersedes all prior written
or oral and all contemporaneous oral agreements, understandings, and
negotiations between the Parties with respect to the subject matter hereof. This
Agreement may not be changed orally and may only be modified in writing signed
by both Parties. This Agreement, along with the Lydall Employee Agreement and
the Indemnification Agreement, is intended by the Parties as the final
expression of their agreement with respect to such terms as are included herein
and therein and may not be contradicted by evidence of any prior or
contemporaneous agreement. The Parties further intend that this Agreement, along
with the Lydall Employee Agreement and the Indemnification Agreement,
constitutes the complete and exclusive statement of their terms and that no
extrinsic evidence may be introduced in any judicial proceeding involving such
agreements.

 

14.16 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

- 15 -

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto set his hand as of the day
and year first above written.

 

LYDALL, INC.         By:  

/s/    Christopher R. Skomorowski        

--------------------------------------------------------------------------------

         

March 1, 2000

--------------------------------------------------------------------------------

   

Christopher R. Skomorowski

President and Chief

Executive Officer

          Date              

/s/    Bill W. Franks, Jr.        

--------------------------------------------------------------------------------

         

March 1, 2000

--------------------------------------------------------------------------------

    Bill W. Franks, Jr.           Date



--------------------------------------------------------------------------------

- 1 -

 

Exhibit 10.19

 

EXHIBIT B

INDEMNIFICATION AGREEMENT

 

This Agreement, made and entered into this 1st day of March, 2000 (“Agreement”),
by and between Lydall, Inc., a Delaware corporation (“Company”), and Bill W.
Franks (“Indemnitee”):

 

WHEREAS, highly competent persons are becoming more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation; and

 

WHEREAS, the current impracticability of obtaining adequate insurance and the
uncertainties relating to indemnification have increased the difficulty of
attracting and retaining such persons;

 

WHEREAS, the Board of Directors of the Company has determined that the inability
to attract and retain such persons is detrimental to the best interests of the
Company’s stockholders and that the Company should act to assure such persons
that there will be increased certainty of such protection in the future; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1. Services by Indemnitee. Indemnitee agrees to serve (as a director,
officer, employee, agent of the Company) (at the request of the Company, as a
director, officer, employee, agent, fiduciary of another corporation,
partnership, joint venture, trust employee benefit plan or other enterprise.
Indemnitee may at any time and for any reason resign from such position (subject
to any other contractual obligation or any obligation imposed by operation of
law), in which event the Company shall have no obligation under this Agreement
to continue Indemnitee in such position.



--------------------------------------------------------------------------------

- 2 -

 

Section 2. Indemnification – General. The Company shall indemnify, and advance
Expenses (as hereinafter defined) to, Indemnitee (a) as provided in this
Agreement and (b) to the fullest extent permitted by applicable law in effect on
the date hereof and as amended from time to time. The rights of Indemnitee
provided under the preceding sentence shall include, but shall not be limited
to, the rights set forth in the other Sections of this Agreement.

 

Section 3. Proceedings Other than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 3 if, by reason of his Corporate Status (as hereinafter defined), he is,
or is threatened to be made, a party to any threatened, pending, or completed
Proceeding (as hereinafter defined), other than a Proceeding by or in the right
of the Company. Pursuant to this Section 3, Indemnitee shall be indemnified
against all expenses, judgements, penalties, fines, and amounts paid in
settlement actually and reasonably incurred by him or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if he
acted in good faith and in a manner be reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
Proceeding, had no reasonable cause to believe his conduct was unlawful.

 

Section 4. Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 4 if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
any threatened, pending or completed Proceeding brought by or in the right of
the Company to procure a judgment in its favor. Pursuant to this Section,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection with such Proceeding if he acted
in good faith and in a manner he reasonably believed to be in or not opposed to
the best interests of the Company; provided, however, that if applicable law so
provides, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which Indemnitee shall have
been adjudged to be liable to the Company unless and to the extent that the
Court of Chancery of the State of Delaware, or the court in which such
Proceeding shall have been brought or is pending, shall determine that such
indemnification may be made.

 

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter. For purposes of



--------------------------------------------------------------------------------

- 3 -

 

this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

 

Section 6. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

 

Section 7. Advancement of Expenses. The Company shall advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding within ten days after the receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses.

 

Section 8. Procedures for Determination of Entitlement to Indemnification.

 

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shell, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Indemnitee has requested indemnification.

 

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 8(a) hereof, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case; (i)if a Change in Control (as hereinafter defined) shall be made in the
Independent Counsel (as hereinafter defined) in a written opinion to the Board
of Directors, a copy of which shall be delivered to Indemnitee; or (ii) if a
Change of Control shall not have occurred, (A) by the Board of Directors by a
majority vote of a quorum consisting of Disinterested Directors (as hereinafter
defined), or (B) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, such quorum of
Disinterested Directors so directs, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee or
(C) if so directed by the Board of Directors, by the stockholders of the
Company; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination. Indemnitee shall



--------------------------------------------------------------------------------

- 4 -

 

cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with this person,
persons or entity making such determination shall be borne by the Company
(Irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 8(b) hereof, the Independent
Counsel shall be selected as provided in this Section 8(c). If a Change of
Control shall not have occurred, the Independent Counsel shall be selected by
the Board of Directors, and the Company shall give written notice to Indemnitee
advising him of the identity of the Independent Counsel so selected. If a Change
of Control shall have occurred, the Independent Counsel shall be selected by
Indemnitee (unless Indemnitee shall request that such selection be made by the
Board of Directors, in which event the preceding sentence shall apply), and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either event, Indemnitee or the
Company, as the case may be, may, within 10 days after such written notice of
selection shall have been given, deliver to the Company or to Indemnitee, as the
case may be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 17 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
so made and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 8(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware or other court of competent jurisdiction for resolution
of any objection which shall have been made the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the Court of by such other person as
the Court shall designate, and the person with respect to whom all objections
are so resolved or the person so appreciated shall act as Independent Counsel
under Section 8(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 8(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
8(c), regardless of the manner in which such Independent Counsel was selected or
appointed. Upon the due commencement of any judicial proceeding or



--------------------------------------------------------------------------------

- 5 -

 

arbitration pursuant to Section 10(a)(iii) of this Agreement, Independent
Counsel shall be discharged and relived of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).

 

Section 9. Presumptions and Effect of Certain Proceedings.

 

(a) If a Change of Control shall have occurred, in making a determination with
respect to entitlement to indemnification hereunder, the person or persons or
entity making such determination shall presume that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

 

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement of conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.

 

Section 10. Remedies of Indemnitee.

 

(a) In the event that (i) a determination is made pursuant to Section 8 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 7
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 8(b) of this Agreement within 90 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 5 or 6 of this Agreement within
ten (10) days after receipt by the Company of a written request therefor, or (v)
payment of indemnification is not made within 10 (10) days after a determination
has been made that Indemnitee is entitled to indemnification, Indemnitee shall
be entitled to an adjudication in an appropriate court of the State of Delaware,
or in any other court of competent jurisdiction, of his entitlement to such
indemnification or advancement of Expenses. Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association. Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the data on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 10(a);



--------------------------------------------------------------------------------

- 6 -

 

provided, however, that the foregoing clause shall not apply in respect of a
proceeding brought by Indemnitee to enforce his rights under Section 5 of this
Agreement.

 

(b) In the event that a determination shall have been made pursuant to Section
8(b) of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 10 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse determination.
If a Change of Control shall have occurred, in any judicial proceeding or
arbitration commenced pursuant to this Section 10 the Company shall have the
burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

 

(c) If a determination shall have been made pursuant to Section 8(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 10, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.

 

(d) In the event that Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all expenses (of the types described in the definition of Expenses in
Section 17 of this Agreement) actually and reasonably incurred by him in such
judicial adjudication or arbitration, but only if he prevails therein. If it
shall be determined in said judicial adjudication or arbitration that Indemnitee
is entitled to receive part but not all of the indemnification or advancement of
expenses sought, the expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.

 

Section 11. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation, the By-Laws, any agreement, a vote of stockholders
or a resolution of directors, or otherwise. No amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.



--------------------------------------------------------------------------------

- 7 -

 

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies.

 

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnities, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

 

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extend that Indemnities
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

 

Section 12. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a)10 years after the date that Indemnities shall
have ceased to serve as a director, officer, employee, or agent of the Company
or of any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise which Indemnitee served at the request of the Company;
or (b) the final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 10
of this Agreement relating thereto. This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and his heirs, executors and administrators.

 

Section 13. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed to as to give effect to the intent manifested
thereby.



--------------------------------------------------------------------------------

- 8 -

 

Section 14. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under this Agreement with
respect to any Proceeding brought by Indemnitee, or any claim therein prior to a
Change in Control, unless the bringing of such Proceeding or making of such
claim shall have been approved by the Board of Directors.

 

Section 15. Identical Counterparts. This agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

Section 16. Headings. The headings of the paragraphs of this Agreement re
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 17. Definitions. (a) The phrase “Change of Control,” as used in this
Agreement, shall mean i) an acquisition of the Company by means of a merger or
consolidation or purchase of substantially all of its assets if and when
incident thereto (A) the composition of the Board of Directors of the Company
(the “Board”) or its successor changes so that a majority of the Board is not
comprised of individuals who were members of the board immediately prior to such
merger, consolidation or purchase of assets or (B) the stockholders of the
Company acquire a right to receive, in exchange for or upon surrender a majority
of their stock, cash or other securities or a combination of the two; and/or ii)
the acquisition by a person (as that term is hereafter defined) of the voting
rights with respect to 25 percent or more of the outstanding Common Stock of the
Company if such person was not an officer of director of the Company on the date
of this Agreement; and/or iii) the election or appointment to the Board of any
director or directors whose appointment or election or nomination for election
was not approved by a vote of at least a majority of the directors then still in
office who were either directors on the date hereof or whose election,
appointment or nomination for election was previously so approved.

 

(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee or agent of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which such person is or was serving at the request of the Company.

 

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.



--------------------------------------------------------------------------------

- 9 -

 

(d) “Effective Date” means March 1, 2000.

 

(e) “Expenses” shall include all reasonable attorney’s fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.

 

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party, or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

(g) “Proceeding” includes any action, suite, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative, or investigative, except
one (i) initiated by an Indemnitee pursuant to Section 10 of this Agreement to
enforce his rights under this Agreement or (ii) pending on or before the
Effective Date.

 

Section 18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

Section 19. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder.

 

Section 20. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if (i)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:



--------------------------------------------------------------------------------

- 10 -

 

(a) If to Indemnitee, to:

     Bill W. Franks

     103 Southpond Road

     South Glastonbury, CT 06073

 

(b) If to the Company to:

     Mary Tremblay

     General Counsel and Secretary

     Lydall, Inc.

     P.O. Box 151

     One Colonial Road

     Manchester, CT 06045-0151

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

Section 21. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.

 

Section 22. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first written.

 

ATTEST:

     

LYDALL, INC.,

     By   /s/ Christopher R. Skomorowski    

--------------------------------------------------------------------------------

       

Christopher R. Skomorowski

President and Chief Executive Officer



--------------------------------------------------------------------------------

- 11 -

 

By:   /s/    Bill W. Franks, Jr.            

--------------------------------------------------------------------------------

    INDEMNITEE

 

--------------------------------------------------------------------------------

Bill W. Franks

103 Southpond Road

South Glastonbury, CT 06073



--------------------------------------------------------------------------------

- 1 -

 

AMENDMENT TO EMPLOYMENT AGREEMENT

BETWEEN LYDALL, INC. AND BILL FRANKS

Dated March 1, 2000

 

This is an Amendment of the Employment Agreement between Lydall, Inc. and Bill
Franks dated March 1, 2000. This Amendment is made in consideration of the
mutual agreements and promises hereinafter set forth and for other good and
valuable consideration.

 

All provisions of the Employment Agreement are reaffirmed and will remain in
full force and effect except that the following new section shall be added as
noted:

 

  9. Benefits Upon Termination Without Cause or For Good Reason (Change of
Control).

 

(h) The Company will pay the Executive a car allowance, in an amount equal to
Executive’s monthly lease allowance at the time of termination, per month for 24
months following termination of the Executive’s employment to replace the
Company-leased automobile, which leased automobile will be returned to the
Company by the Executive on the date of termination of the Executive’s
employment.

 

This amendment will be effective as of August 1, 2000.

 

IN WITNESS WHEREOF, Lydall, Inc. and Bill Franks have caused this Amendment to
the Agreement to be executed in duplicate.

 

LYDALL, INC.

 

By   /s/    Walter A. Ruschmeyer                   /s/    Bill W. Franks,
Jr.            

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

   

Walter A. Ruschmeyer

Executive Vice President —
Finance and Administration,
Chief Financial Officer

         

Bill Franks